Cite as 2017 Ark. 274


                SUPREME COURT OF ARKANSAS


                                                Opinion Delivered: October   5, 2017
IN RE CLIENT SECURITY FUND
COMMITTEE




                                       PER CURIAM

       The court appoints Angela Galvis Schnuerle, Esq., of North Little Rock, to the

 Client Security Fund Committee for a five-year term expiring on July 31, 2022. The court

 appreciates Ms. Schnuerle’s willingness to serve on this important committee.

       Kandice A. Bell, Esq., of White Hall, is reappointed to the Client Security Fund

 Committee for a five-year term expiring on July 31, 2022. The court thanks Ms. Bell for

 her continued service on this committee.

       The court expresses its gratitude to JoAnn Maxey of Little Rock, whose term has

 expired, for her many years of service on the Client Security Fund Committee.